

116 HR 5153 RH: Indian Buffalo Management Act
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 554116th CONGRESS2d SessionH. R. 5153[Report No. 116–670]IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Mr. Young (for himself, Ms. Haaland, and Mr. Cole) introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 18, 2020Additional sponsors: Mrs. Torres of California, Mr. Cook, Mr. LaMalfa, and Mr. FortenberryDecember 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on November 18, 2019A BILLTo assist Tribal governments in the management of buffalo and buffalo habitat and for the reestablishment of buffalo on Indian lands.1.Short titleThis Act may be cited as the Indian Buffalo Management Act.2.Findings; purposes(a)FindingsCongress finds that—(1)buffalo sustained a majority of Indian Tribes in North America for many centuries, before buffalo were nearly exterminated by non-Indian hunters in the mid-1800s;(2)the historical, cultural, and spiritual connection between buffalo and Indian Tribes has not diminished over time;(3)Indian Tribes have long desired the reestablishment of buffalo throughout Indian country for cultural, spiritual, and subsistence purposes; and(4)the successful restoration of buffalo allows an Indian Tribe to benefit from—(A)the reintroduction of buffalo into the diets of the members of the Indian Tribe;(B)the rekindling of the spiritual and cultural relationship between buffalo and the Indian Tribe; and(C)the use of buffalo for economic development, in the case of an Indian Tribe that chooses to use buffalo for economic development.(b)PurposesThe purposes of this Act are—(1)to fulfill the government-to-government relationship between Tribal governments and the United States in the management of buffalo and buffalo habitat;(2)to promote and develop the capacity of Indian Tribes and Tribal organizations to manage buffalo and buffalo habitat;(3)to protect, conserve, and enhance Indian buffalo, which are important to the subsistence, culture, and economic development of many Indian Tribes;(4)to promote the development and use of buffalo and buffalo habitat for the maximum practicable benefit of Indian Tribes and Tribal organizations, through management of buffalo and buffalo habitats in accordance with integrated resource management plans developed by Indian Tribes and Tribal organizations;(5)to develop buffalo herds and increase production of buffalo in order to meet Tribal subsistence, health, cultural, and economic development needs; and(6)to promote the inclusion of Indian Tribes and Tribal organizations in Department, local, regional, national, or international—(A)decision-making processes; or(B)forums.3.DefinitionsIn this Act:(1)BuffaloThe term buffalo means an animal of the subspecies Bison bison bison.(2)Buffalo habitatThe term buffalo habitat means Indian land, as defined in paragraph (4) of this section, that is managed for buffalo.(3)DepartmentThe term Department means the Department of the Interior.(4)Indian landThe term Indian land has the meaning given the term in paragraph (2) of section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501), except that, in that paragraph, the term Indian reservation shall be considered to have the meaning given the term Indian reservation in paragraph (3) of that section, without regard to the date specified in paragraph (3) of that section.(5)Indian TribeThe term Indian Tribe has the meaning given the term (without regard to capitalization) in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)SecretaryThe term Secretary means the Secretary of the Interior.(7)Tribal organizationThe term Tribal organization means any legally established organization of Indians which is chartered under section 17 of the Act of June 18, 1934 (commonly known as the Indian Reorganization Act) (25 U.S.C. 5124), by the recognized governing body of any Indian Tribe or Tribes, and with demonstrable experience in the restoration of buffalo and buffalo habitat on Indian land.4.Buffalo resource management(a)Program establishedThe Secretary shall establish a permanent program within the Department of the Interior for the purpose of—(1)promoting and developing the capacity of Indian Tribes and Tribal organizations to manage buffalo and buffalo habitat;(2)promoting the ability of Indian Tribes and Tribal organizations to protect, conserve, and enhance populations of buffalo that are owned by Indian Tribes or Tribal organizations;(3)promoting the development and use of buffalo and buffalo habitat for the maximum practicable benefit of Indian Tribes and Tribal organizations; and(4)promoting the inclusion of Indian Tribes and Tribal organizations in Department, international, national, regional, and local decision making and forums regarding buffalo and buffalo habitat.(b)Contracts and grants authorized(1)In generalThe Secretary shall enter into contracts and cooperative agreements with, and award grants to, Indian Tribes and Tribal organizations to enable the respective Indian Tribe or Tribal organization to—(A)plan, conduct, or implement a buffalo restoration or management program;(B)plan and execute commercial activities related to buffalo or buffalo products; or(C)carry out other activities related to buffalo restoration and management.(2)No diminishment of laws and regulationsNothing in this subsection shall be interpreted to diminish any Federal or State law or regulation of diseased buffalo or buffalo that escape from Indian land.(c)Technical assistanceThe Secretary shall provide technical assistance to an Indian Tribe or Tribal organization that enters into a contract or cooperative agreement or receives a grant under this section to assist that Indian Tribe or Tribal organization in—(1)carrying out the activities of a buffalo or buffalo habitat restoration or management program; and(2)implementing the activities described in subparagraphs (A) through (C) of subsection (b)(1).5.Consultation; coordination(a)ConsultationNot later than 1 year after the date of the enactment of this Act, and on an ongoing basis thereafter, the Secretary shall consult with Indian Tribes and Tribal organizations on initiatives of the Department that affect buffalo or buffalo habitat, including efforts of the Department to contain or eradicate diseased buffalo.(b)CoordinationThe Secretary shall develop a policy relating to buffalo and buffalo habitat management activities on Indian land, in accordance with—(1)the goals and objectives set forth in buffalo management programs approved by Indian Tribes; and(2)Tribal laws and ordinances.6.Protection of informationNotwithstanding any other provision of law, the Secretary shall not disclose or cause to be disclosed any information provided to the Secretary by an Indian Tribe or Tribal organization that is identified by the Indian Tribe or Tribal organization as culturally sensitive, proprietary, or otherwise confidential.7.Buffalo from Federal land(a)In generalThe Secretary may enter into an agreement with an Indian Tribe or Tribal organization to dispose of surplus buffalo on Federal land administered by the Department applicable, by transporting such buffalo onto Indian land.(b)ApplicationAn Indian Tribe or Tribal organization may submit to the Secretary an application to receive buffalo described in subsection (a) at such time, in such manner, and containing such information as the Secretary may require.(c)Waiver of chargesThe Secretary may waive any charges for the buffalo described in subsection (a), including any deposit or payment for services as described in section 10.2 of title 36, Code of Federal Regulation, or any successor regulation.8.Authorization of appropriationsThere is authorized to be appropriated to the Secretary for grants to implement this Act, $14,000,000 for the first fiscal year beginning after the date of the enactment of this Act and for each fiscal year thereafter.December 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed